Title: Thomas Jefferson to John Wayles Eppes, 30 April with 7 May 1816 postscript
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            
              Dear Sir
              Poplar Forest. Apr. 30. 16
            
            Yours of the 8th was recieved here on the 19th inst. the information you have had as to the schools at Staunton and Lexington is correct. the latter has been at all times under the direction of an infuriated Presbyterian bigot and tory, better fitted to fanaticise than to instruct youth in useful knolege. when I was last here, I heard of their expelling two or three youths for the heinous sin of dancing. I have seen, since I came here a well informed gentleman from the neighborhood of chapel hill, who assures me it has latterly declined in it’s reputation. however without any reference to that, my enquiries here have given me entire satisfaction as to the mr Mitchell of the New London academy whom I mentioned to you. no moral character can stand higher, and his diligence and undivided attention to his school is equally attested. some disapprove of his having renounced the ancient coarse discipline of the  rod, which he supplies by moral substitutes. I asked him to dine with me two days ago, and had a full conversation with him as to his method. it is more solid than mr Halcomb’s was, and he attends particularly to what the other entirely neglected, the reading the language according to it’s quantity. I found both Francis and Baker horribly barbarous in this. he is sensible, modest anxious to improve himself, and will conform to any desire I shall express to him. to this is to be added another important circumstance. every one with whom I have spoken on the subject concurs in the highest praises and esteem for old mr & mrs DeHaven, who keep the boarding house of the academy. all assure me it is impossible even for parental care to attend more anxiously to the boys, both in sickness and in health than they do. they have no children of their own, and seem to adopt, in affection those who live with them. there are about 20. at the school, which is about 3. miles hence, along a good road, on a dead level. they have two vacations a year, to wit the months of May & November,  which Francis can pass with you, and their sessions as they are called, are each of the five intervening months. they have their public examination I believe this day, to separate for a month and recommence on Monday the 3d of June, by which day Francis should be here. he will be put into Virgil and Cicero’s orations. the former I gave him, and I believe the latter also. he will begin the Greek grammar as soon as he has got thro’ his prosody: and if you could hear him a lesson or two in that every day while at home, he would be ready for the Greek grammar on his arrival here.
            I am sensible, my dear Sir, of the delicacy of your sentiments on the subject of expence. I am indeed an unskilful manager of my farms, and sensible of this from it’s effects, I have now committed them to better hands, of whose care and skill I have satisfactory knolege, and to whom I have ceded the entire direction. this is all that is necessary to make them adequate to all my wants, & to place me at entire ease. and for whom should I spare in preference to Francis in sentiments either of duty or affection? I consider all my grandchildren as if they were my children, & want nothing but for them. it is impossible that I could reconcile it to my feelings that he alone of them should be a stranger to my cares & contributions. you must then permit me to come in for my share, and to do something which may give me somewhat of the parental character with him; not to the diminution of what he feels and owes to you, or of your authority; but yet to be something affectionate in his eyes. we will both then do what falls in our way. I have accordingly advanced to mr Mitchell, the ensuing session, for so they divide the year. and it is all but nothing; being no more than I paid to mr Maury for my own education 55 years ago. their terms are 10£ board and 10.D. tuition for each session, and something additional for a bed and washing which mr Mitchell could not specify. there is no doubt but that the plantations here will furnish them every year necessaries to a greater amount than their demand.—if you come with Francis you had better make this your headquarters. you will get a better bed & breakfast here than at the tavern in New London. I will not answer for the dinner, beyond bacon & chicken. the only inconvenience will be the waiting the sending a mile for the keys. the woman Hanah (Francis’s acquaintance) at the head of the spinning house will do this and take care of you. if your servt comes ahead it will shorten the delay. present me respectfully to mrs Eppes & accept my affections for yourself & Francis
            Th: Jefferson
          
          
            P.S. Monticello. May 7. 16. I lodged the letter of which this is a duplicate in Majr Flood’s post office on Thursday the 2d inst. but mr Chisolm now telling me you were to set out for N. Carolina, on Saturday the 4th and fearing the letter may not have got to your hands, I have concluded to send a duplicate by mail to Halifax.
          
         